Citation Nr: 1136437	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypothyroidism and residuals of thyroidectomies. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to a total rating based on individual unemployability (TDUI). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1948 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypothyroidism and residuals of thyroidectomies are manifested by fatigue and malaise and are controlled with medication.  

2.  In May 2011 written statement, the Veteran's representative withdrew the appeal for a rating in excess of 10 percent for bilateral hearing loss and for a TDIU.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypothyroidism and residuals of thyroidectomies have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2011). 

2.  The criteria for withdrawal of an appeal of a denial of a rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal of a denial of a total rating based on individual unemployability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that the increase in severity has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In April 2007, the RO provided a notice that met the requirements including a general explanation of the method for assignment of a rating and that evidence was necessary to demonstrate the impact of the increase in disability on the Veteran's employment.  In May 2008, the RO provided additional notice with the detailed rating criteria followed by an opportunity to respond and a readjudication of the claim for an increased rating for hypothyroidism in a December 2008 statement of the case.   The Board concludes that the initial failure to provide a fully compliant notice was not prejudicial to the Veteran because he was later provided an adequate notice with an opportunity to respond and had actual knowledge of the criteria.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Hypothyroidism and Residuals of Surgery

The Veteran served in the U.S. Marine Corps, retiring after over twenty years of service at the rank of Staff Sergeant.  He contends that his hypothyroidism and residuals of thyroid surgery are more severe than is contemplated by the current rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing of fraud.  38 C.F.R. § 3.951 (b) (2011).   In this case, a rating of 10 percent has been in effect since August 1989.

Hypothyroidism warrants a 10 percent rating if there are symptoms of fatigability or if continuous medication is required for control.   A 30 percent rating is warranted if there are symptoms of fatigability, constipation, and mental sluggishness.   A 60 percent rating is warranted if symptoms additionally include muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted if there are symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.   Other diagnostic codes provide for ratings for adenoma of the thyroid gland.  These criteria are not applicable in this case as credible medical evidence showed that there has been no recurrence of the adenoma that was surgically removed in service.  

Service treatment records showed that the Veteran underwent surgery in April 1953 to remove an adenocarcinoma of the right lobe and a section of the left lobe of the thyroid.  The Veteran fully recovered and was returned to full duty.  In October 1961, the tumor recurred, and the Veteran underwent a second surgical procedure to remove the new growth.  Following convalescence, the Veteran was again returned to full duty.   In May 1966, the Veteran was assigned limited duties.  At the time of the Veteran's pending retirement in July 1968, a medical board reviewed his status.  The board noted that the Veteran continued to use synthetic thyroid medication and was doing well on that regimen.  The Veteran reported some weakening of his voice after prolonged talking, sensitivity to excess heat, and increased fatigue during the day.  The board concluded that the Veteran was no longer fit for full duty.  The Veteran retired based on sufficient years of active service. 

In January 1989, a military clinician noted that he declined to provide a medical opinion that the use of thyroid medication interfered with his performance of construction work.  In October 1989, a VA examiner noted that the Veteran continued to use the synthetic thyroid medication with no symptoms or restrictions of activity.   Records of outpatient care by a private physician were obtained for treatment from 1999 to 2008.  The physician regularly listed hypothyroidism and the replacement medication as an on-going medical issue.  Starting in 2002, the physician noted that the Veteran's general constitution was positive for fatigue and malaise.   The Veteran received treatment for many other disorders including four vessel coronary artery bypass grafts and adenocarcinoma of the colon.  The physician did not associate any of the other disorders with hypothyroidism.   

In an April 2007 claim, the Veteran reported that he could no longer work in hot or cold weather because of the loss of his thyroid.  In a January 2009 substantive appeal, the Veteran noted that he uses an over-the-counter laxative on a daily basis for constipation and that he is often confused and forgetful.  

In September 2007, a VA contract physician noted the history of the thyroid carcinoma and surgeries in service and the Veteran's reports of no further malignancies but current residual symptoms of fatigability, sleepiness, tremor, emotional instability, slowing of thought, poor memory, and difficulty breathing and eating and swallowing.  The Veteran also reported constant severe throat pain precipitated by physical activity and stress.  On examination, the physician noted no thyroid enlargement, no hand tremor, and no generalized muscle weakness.  There were no heart, lymphatic, or abdominal abnormalities.  Laboratory tests including thyroid stimulation hormone were normal.   The physician concluded that there were no objective findings and that the test results showed that the Veteran's hypothyroidism was controlled with medication.  

In September and October 2007, the private physician noted that the Veteran felt a little more fatigued but attributed the symptom to medication for his cardiovascular disease.  The physician noted none of the symptoms that the Veteran reported to the VA examiner.  In the most recent record in October 2008, the physician noted that there were no reports by the Veteran of heart palpations, cold intolerance, or abnormal weight gain. The dosage of his synthetic thyroid medication was noted as less than that prescribed by military physicians at the time of his retirement.  

The Board concludes that a rating in excess of 10 percent for hypothyroidism and residuals of thyroidectomies is not warranted at any time during the period covered by this appeal.  The Board places greatest probative weight on the observations of the Veteran's private physician and the VA contract physician who note that there has been no recurrence of malignancies or enlargement of the thyroid.  The Veteran does experience fatigue which has been noted since at least 2002, although the Veteran has also been treated for severe coronary artery disease with medication that is also responsible for fatigue.  The examiners consistently noted that the disease has been adequately controlled with medication and that the relevant laboratory measurements of thyroid stimulation hormone are satisfactory.  

The Veteran is competent to provide lay evidence on certain observable symptoms such as constipation, forgetfulness, confusion, inability to work in hot and cold weather, throat pain, difficulty swallowing, sleepiness, tremor, and emotional instability.   The Veteran is not competent to determine that any particular symptom is caused by his hypothyroidism and not by any of his other disorders as this requires medical expertise.   The Board further concludes that his reports of the symptoms other than fatigue are not credible.  The Veteran made these reports only to VA adjudicators and to the VA contract physician who performed a compensation and pension examination.  None of these symptoms were noted by his long-standing private internal medicine physician in records of treatment several times per year.  Moreover, the VA contract physician did not observe the reported symptoms on her examination.  Therefore, higher ratings are not warranted because there is no credible evidence of constipation, mental sluggishness, memory deficits, muscular weakness, cold intolerance, or weight gain.  Credible medical evidence attributed cardiovascular symptoms and sleepiness to coronary artery disease and related medication.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypothyroidism and post surgical residuals results in a unique disability that is not addressed by the rating criteria.  All symptoms expressed by the Veteran and those found to be credible by the Board are contemplated in the rating criteria.  The Veteran has not contended nor have any medical providers concluded that his residual thyroid symptoms alone interfered with his capacity for gainful employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the appellant's representative withdrew the appeal of a denial of a rating in excess of 10 percent for bilateral hearing loss and for a TDIU in writing in May 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.
 




ORDER

A rating in excess of 10 percent for hypothyroidism and residuals of thyroidectomies is denied.  

The appeal of a denial of an initial rating in excess of 10 percent for bilateral hearing loss is dismissed. 

The appeal of a denial of a total rating based on individual unemployability is dismissed. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


